Case: 16-50372      Document: 00513831205         Page: 1    Date Filed: 01/11/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 16-50372                                FILED
                                  Summary Calendar                       January 11, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
ANNETTE SALDIVAR,

              Plaintiff - Appellant

v.

AUSTIN INDEPENDENT SCHOOL DISTRICT,

              Defendant - Appellee




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:14-CV-117


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       A jury awarded Annette Saldivar $2,171.20 in damages under the Fair
Labor Standards Act for eighty hours of unpaid overtime she performed as an
administrative assistant at one of the defendant’s elementary schools.
Saldivar and her counsel appeal from an order of the district court granting a
reduced award of attorney’s fees in the amount of $29,053.12. We AFFIRM.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-50372      Document: 00513831205        Page: 2    Date Filed: 01/11/2017



                                    No. 16-50372
               FACTUAL AND PROCEDURAL BACKGROUND
      After prevailing on her Fair Labor Standards Act (FLSA) claim, Saldivar
requested attorney’s fees in the amount of $172,042.50 based on the
approximately 491 hours her counsel billed at a rate of $350.00 per hour. See
29 U.S.C. § 216(b). The defendant, Austin Independent School District (AISD),
did not dispute that Saldivar was entitled to an award of attorney’s fees nor
did it dispute the hourly rate. It did challenge the reasonableness of the hours
billed. AISD also contested counsel’s billing judgment because the total billed
hours included work on unsuccessful claims 1 and clerical work.
      Finding “scant evidence of billing judgment,” the district court initially
reduced the number of hours billed by 5% and then reduced the lodestar by
$1,991.25 as an appropriate offset for the performed clerical work.
Accordingly, the district court calculated the lodestar for Saldivar’s counsel as
$161,406.25.    The court then adjusted the lodestar downward by 82% to
$29,053.12 based on Saldivar’s limited success in the litigation and an analysis
of fee awards in similar cases. Saldivar timely appealed the court’s order as to
the reduction of the lodestar but not as to its finding of reasonableness.


                                   DISCUSSION
      “A district court’s determination of attorneys’ fees is reviewed for abuse
of discretion, and the findings of fact supporting the award are reviewed for
clear error.” McClain v. Lufkin Indus., Inc., 519 F.3d 264, 284 (5th Cir. 2008).
Under the abuse of discretion standard, we “inspect the district court’s lodestar
analysis only to determine if the court sufficiently considered the appropriate



      1  Saldivar also filed a claim for age discrimination against AISD under the Age
Discrimination in Employment Act (ADEA) and the Texas Commission on Human Rights Act
(TCHRA). The district court granted AISD’s motion for summary judgment on Saldivar’s age
discrimination claims on September 24, 2015.
                                           2
    Case: 16-50372    Document: 00513831205     Page: 3   Date Filed: 01/11/2017



                                 No. 16-50372
criteria.” Louisiana Power & Light Co. v. Kellstrom, 50 F.3d 319, 329 (5th Cir.
1995) (emphasis in original).
      A district court is to calculate the “lodestar” by multiplying the
reasonable hourly rate by the number of hours reasonably expended on the
litigation. League of United Latin Am. Citizens No. 4552 (LULAC) v. Roscoe
Indep. Sch. Dist., 119 F.3d 1228, 1232 (5th Cir. 1997). Though there is a strong
presumption that the lodestar amount is a reasonable fee, a court may adjust
it based on the factors established in Johnson v. Georgia Highway Express,
Inc., 488 F.2d 714, 717–19 (5th Cir. 1974). See Saizan v. Delta Concrete Prods.
Co., 448 F.3d 795, 800 (5th Cir. 2006). The Supreme Court has emphasized
that “the most critical factor” in determining an attorney’s fee award “is the
degree of success obtained.” Hensley v. Eckerhart, 461 U.S. 424, 436 (1983).
“The lodestar may not be adjusted due to a Johnson factor, however, if the
creation of the lodestar amount already took that factor into account; to do so
would be impermissible double counting.” Saizan, 448 F.3d at 800.
      The district court agreed with AISD that a reduction in the lodestar was
warranted based on Saldivar’s limited success in the litigation and a
comparison of fee awards in similar cases. The court first determined that
Saldivar’s monetary success was limited compared to the amount she sought
at trial, because the requested fee was 79 times the amount of the damages
award. The district court also analyzed fee awards in similar cases, concluding
that the prior awards “militate[d] in favor of a downward adjustment.” The
court held that the remaining Johnson factors did not weigh in favor or against
a reduction in the lodestar amount. Based on this reasoning, the court found
“an 82% proportional reduction in the lodestar amount appropriately accounts
for Saldivar’s limited success and the amount awarded in similar cases.”
Accordingly, the court awarded a total of $29,053.12 in attorney’s fees.


                                       3
    Case: 16-50372     Document: 00513831205      Page: 4   Date Filed: 01/11/2017



                                  No. 16-50372
      On appeal, Saldivar relies on one of this court’s recent decisions for the
proposition that the district court abuses its discretion by applying a strict
proportionality requirement to the attorney’s fees award. See Combs v. City of
Huntington, 829 F.3d 388, 398 (5th Cir. 2016). Saldivar is correct “that there
is no per se proportionality rule.” See Saizan, 448 F.3d at 802. In the recent
decision, we reversed the district court’s award of attorney’s fees because the
lower court relied on erroneous conclusions of law to cap the fee-to-damages
ratio at six-and-one-half times to one. Combs, 829 F.3d at 397–98. Even so,
we reinforced “that proportionality between attorney’s fees and damages may
be considered in determining a reasonable fee.” Id. (citing Migis v. Pearle
Vision, Inc., 135 F.3d 1041, 1048 (5th Cir. 1998)).
      Nothing in the record indicates the district court employed a cap on the
ratio between fees and damages awarded in setting Saldivar’s attorney’s fees
approximately thirteen times the damages she recovered. Instead, the district
court faithfully applied our holding from Migis by recognizing a ratio of
seventy-nine to one is “simply too large to allow the fee award to stand.” See
Migis, 135 F.3d at 1048. In sum, the district court gave adequate but limited
consideration to the result obtained relative to the fee award.
      Saldivar next argues the district court abused its discretion by
considering only one Johnson factor when reducing the lodestar and awarding
her fees. On this point, Saldivar relies on our prior holding that, although the
degree of success is a critical factor, “it would be an abuse of discretion for the
district court to reduce [an] attorney’s fee award solely on” that basis. See
Black v. SettlePou, P.C., 732 F.3d 492, 503 (5th Cir. 2013) (emphasis added).
      Our response to this argument is that rulings on fee awards need not “be
so excruciatingly explicit” that those decisions “consume more paper than did
the cases from which they arose.” In re High Sulfur Content Gasoline Prods.
Liab. Litig., 517 F.3d 220, 228–29 (5th Cir. 2008) (quotation marks omitted).
                                        4
    Case: 16-50372     Document: 00513831205     Page: 5   Date Filed: 01/11/2017



                                  No. 16-50372
Our focus is on whether the district court’s analysis is “complete enough” for
us to review “whether the court has used proper factual criteria in exercising
its discretion to fix just compensation.” Brantley v. Surles, 804 F.2d 321, 325–
26 (5th Cir. 1986). Put another way, we do not require a court “to recite or
even mention the Johnson factors, so long as the record clearly indicates that
the district court has utilized the Johnson framework as the basis for its
analysis.” Moench v. Marquette Transp. Co. Gulf-Inland, L.L.C., 838 F.3d 586,
596 (5th Cir. 2016) (quotation marks omitted).
      Contrary to Saldivar’s assertions, the district court did not reduce the
fee solely on the basis of the amount of damages obtained, which would be an
abuse of discretion. See Black, 732 F.3d at 503. The district court explicitly
recognized such a ruling would be error. The district court analyzed Saldivar’s
monetary success and concluded “the lodestar must be reduced to reflect a
reasonable fee in relation to the result obtained.” The district court then
turned to an analysis of other fee awards in similar cases and found this
Johnson factor also supported a reduction. Although the district court found
the remaining Johnson factors inconclusive, its analysis was “complete
enough” for us to say that it did not abuse its discretion. See Brantley, 804
F.2d at 326; cf. Gagnon v. United Technisource, Inc., 607 F.3d 1036, 1044 (5th
Cir. 2010) (reversing an award of attorney’s fees where “the district court failed
to provide any indication that it considered [the Johnson factors] at all”).
      We also reject all Saldivar’s other challenges to the fee reduction. In
particular, the district court did not impermissibly “double count” because the
factors considered by the court in determining the lodestar figure of
$161,406.25 were not considered by the court in adjusting the lodestar
downward to $29,053.12. See Migis, 135 F.3d at 1047.
      AFFIRMED.


                                        5